DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 10, 11, 12, 13, 14, 29, 30, 31, 32, 34, 35 have been amended.  Claims 36 and 37 are cancelled.  Claims 3, 15-28 and 33 were previously cancelled.  Claims 1-2, 4-14, 29-32 and 34-35 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-2, 4-14, 29-32 and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claims 1-2, 4-13, 29-32 and 34 are drawn to a system for automatically assessing a deployed model for selection of a cohort, which is within the four statutory categories (i.e. machine).  Claim 14 is drawn to a method for automatically assessing a deployed model for selection of a cohort, which is within the four statutory categories (i.e. process).  Claim 35 is drawn to a non-transitory computer readable storage media used to perform a method for automatically assessing deployed model for selection of a cohort.
Claims 1 recites:
processing device programmed to:
input information associated with a first plurality of individuals into the deployed machine learning model;
receive, from the deployed machine learning model, a cohort comprising a selected subset of the first plurality of individuals;
receive information associated with a second plurality of individuals within the selected subset;
determine, among the selected subset, a first distribution of individuals having at least one characteristic, based on the information associated with the first plurality of individuals;
determine, among the second plurality of individuals, a second distribution of individuals having the at least one characteristic among the second plurality of individuals, based on the information associated with the second plurality of individuals;
compare the first and second distributions; 
detect a bias of the deployed machine learning model based on the comparison; 
in response to the detected bias, transmit an alert to a user of the deployed machine learning model; and
adjust a parameter of the deployed machine learning model based on the detected bias.
The bolded limitations, given the broadest reasonable interpretation, cover mathematical concepts and/or certain methods of organizing human activity because it underlined are deemed “additional elements,” and are considered extra-solution activity.
The abstract idea for Claim 14 (Group II) and Claim 35 is similar to the abstract idea for the Claims 1 and it dependents (Group I) except that the claims are directed towards a different statutory category.  
Dependent Claims 2, 4-13, 29-32 and 34 add additional limitations, for example Claim 2 requires automatically removing the model from deployment when the threshold is exceeded, Claim 4 requires generating a report when the results exceed a second threshold, Claim 5 requires a specific characteristic (gender, race, age at diagnosis), etc., but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 14 and 35.
Furthermore, the additional elements (receiving information or transmitting results) do not integrate the abstract idea into a practical application. Per the 2019 Patent Eligibility Guidelines, the limitations in the instant claims are not indicative of integration into a practical application because they are:
• Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception (e.g., receiving information transmitting an alert to the user) - see MPEP 2106.05(g); or

environment or field of use – see MPEP 2106.05(h).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed calculations to comparing distributions to determine if an alert should be transmitted;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the 
Limiting the abstract idea data related to selection of a cohort, because limiting application of the abstract idea to selection of a cohort is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
generic computer structure (i.e. paragraph [0050] of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient data, and transmits the data to the deployed model user over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. comparing the distributions) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2, 4-13, 29-32 and 34 include additional limitations, but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Claims 1-2, 4-14, 29-32 and 34-5 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-14, 29-32 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 2, 4-13, 29-32 and 34 are rejected as the depend from claim 1.  Claim 12 is rejected for similar reasons.  Claim 14 is rejected for similar reasons.  Claim 35 is rejected for similar reasons.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 31-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander (U.S. Pub. 2008/0082356 A1) in view of Grindstaff (U.S. Pub. No. 2018/0285691 A1), Geesaman (U.S. Pub. No. 2004/0175700 A1) and Pinto (U.S. Pub. No. 2005/0234762 A1).
Regarding claim 1, Friedlander discloses a system for automatically assessing a deployed model for selection of a cohort, the system comprising: 
at least one processing device programmed to (Paragraphs [0023-0024] and [0036] discuss a data processing system performing the disclosed embodiments.): 
input information associated with a first plurality of individuals (Paragraph [0046] discusses using patient population records, construed a first plurality of individuals.) 
receive a cohort comprising a selected subset of the first plurality of individuals (Paragraphs [0005], [0030], [0034-0035] and [0050] discuss selecting a subset of the cohort using specified characteristics, such as gender, age, physical condition or disease state that do not receive treatment, to eliminate any patient records that have significant co-morbidities.); 

but Friedlander does not appear to explicitly disclose wherein the machine learning model is deployed, the second plurality of individuals is from within the selected subset, determining, among the selected subset, a first distribution of individuals having at least one characteristic, based on the information associated with the first plurality of individuals; determining, among the second plurality of individuals, a second distribution of individuals having the at least one characteristic among the second plurality of individuals and comparing the first and second distributions, detecting a bias of the deployed machine learning model based on the comparison; in response to the detected bias, transmitting an alert to a user of the deployed machine learning model; and adjust a parameter of the deployed machine learning model based on the detected bias.

Grindstaff teaches:
using a deployed machine learning model (Paragraphs [0020-0022], [0037] and [0082] discuss using a deployed machine learning model and monitoring the accuracy of the model.); and
transmitting an alert to a user of the deployed machine learning model (Paragraphs [0020], [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded.).
Friedlander to be a deployed machine learning model and transmit an alert to a user, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021])” and “the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Geesaman teaches wherein the second plurality of individuals is within the selected subset (Paragraphs [0003], [0021] and [0031] discuss evaluating the relationship of at least one factor to members of the first group to -members of the selected subset.  Paragraphs [0078-0080] discuss type of searches used for grouping and reduces group sizes.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include Geesaman, in order to 
“reduce stratification (Geesaman, Abstract).
Pinto teaches:
determining, among the selected subset, a first distribution of individuals having at least one characteristic, based on the information associated with the first plurality of individuals (Paragraph [0058] discusses determining distributions for target populations, construed as including the first plurality of individuals.); 

comparing the first and second distributions (Paragraphs [0104] and [0209] discusses comparing the distributions.); 
detect bias of the model based on the comparison (Paragraphs [0192-0194] discuss comparing the distributions to detect bias as part of validating the model.  Examiner notes the deployed machine learning model is taught by Grindstaff.);
in response to the detected bias, transmitting an alert to the user of the model (Paragraphs [0049-0050] discuss the user selecting the model, construed as generating an alert.); 
adjusting a parameter of the deployed model based on the detected bias (Paragarph [0125] discusses adjusting the model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the comparison in Friedlander to determining and comparing distributions to detect bias, as taught by Pinto, in order to “improve on the model (Pinto, Paragraph [0223])” and provide “consistently successful models that are optimally developed (Pinto, Paragraph [0010]).”

Regarding claim 2, Friedlander discloses determining whether the comparison results in a difference between the selected subset and the second plurality of individuals greater than a threshold (Paragraphs [0039] and [0044] discuss using a 
but Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to have a second threshold, the second threshold being greater than the threshold, automatically remove the machine learning model from deployment.

Grindstaff teaches wherein when the comparison results in a difference between the selected subset and the second plurality of individuals greater than a second threshold, the second threshold being greater than the threshold, automatically remove the model from deployment (Paragraphs [0007] [0041-42], [0068], and [0080-0081] discuss exemplary statistical process control thresholds and probabilities, construed as including the comparison results being greater than a second threshold and removing the model from deployment for corrective action if a threshold is exceeded.  See also figure 5 showing multiple thresholds.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to include multiple thresholds and removing the model from deployment if a second threshold is exceeded, as taught by Grindstaff, in order to “so that if any of the monitored statistical thresholds are violated, the system may issue a security alert to the user and/or suggest remedial action to bring the out of control (i.e., unstable) signal back within acceptable limits of Grindstaff, Paragraph [0069]).”

Regarding claim 4, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: when the comparison results in a difference between the selected subset and the second plurality of individuals greater than a second threshold, generate a report including results of the comparison.

Grindstaff teaches wherein when the comparison results in a difference between the selected subset and the second plurality of individuals greater than a second threshold, generate a report including results of the comparison (Paragraphs [0037], [0042], [0069] and [0071] discuss comparing new data using the data for the model, and if a threshold is exceeding, issuing a security alert to the user and/or suggest remedial action to bring the out of control signal back within an acceptable variation and/or indicate investigating the root cause, construed as generating a report including the results of the comparison.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include generating a report including the results of the comparison if the deployed model exceeded a threshold, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy Grindstaff, Paragraph [0071]).”

Regarding claim 5, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: store the report for access by a user of the deployed model.

Grindstaff teaches storing the report for access by a user of the deployed machine learning model (Paragraph [0026] discusses storing data in a memory for access by components of the processing elements, construed as including storing the report.  Paragraph [0020] discusses a machine learning model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include storing the report, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Regarding claim 6, Friedlander discloses wherein the at least one characteristic includes at least one of (Examiner notes that the claim only requires one of the following to meet the claim limitation.) gender (Paragraph [0005] discusses the attributes including gender.).

Regarding claim 7, Friedlander discloses wherein the at least one processing device is further programmed to determine, based on the at least one characteristic, at least one derived characteristic for the selected subset and the second plurality of individuals (Paragraphs [0030-0031], [0036-0037] and [0048-0049] discuss determining relationships and showing patterns, including evaluating treatment patterns by comparing the groups of patients based on a shared characteristic such as gender or disease state, construed as comparing a derived characteristic to prove the efficacy of the treatment.).

Regarding claim 8, Friedlander discloses wherein the at least one derived characteristic includes at least one of (Examiner notes that the claim only requires one of the following to meet the claim limitation.) a treatment pattern (Paragraphs [0030-0031] and [0036-0037] discuss evaluating treatment patterns by comparing the groups/cohorts of patients based on a shared characteristic, construed as comparing a derived characteristic including a treatment patterns as it demonstrates the efficacy of the treatment.).

Regarding claim 9, Friedlander discloses wherein the comparison further includes comparing the selected subset and the second plurality of individuals along the at least one derived characteristic (Paragraphs [0006], [0030-0031], [0036-0037] and [0048-0049] discuss evaluating and comparing treatment patterns by comparing the groups of patients based on a shared characteristic such as gender or disease state, construed as comparing a derived characteristic to prove the efficacy of the treatment.); 
Friedlander does not appear to explicitly disclose comparing distributions.

Pinto teaches comparing distributions (Paragraphs [0104] and [0209] discusses comparing the distributions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the comparison in Friedlander to comparing distributions, as taught by Pinto, in order to “improve on the model (Pinto, Paragraph [0223])” and provide “consistently successful models that are optimally developed (Pinto, Paragraph [0010]).”

Regarding claim 10, Friedlander does not appear to explicitly disclose wherein the deployed machine learning model is executed by at least one of a medical device or a server associated with a healthcare facility.

Grindstaff teaches wherein the deployed machine learning model is executed by at least one of (Examiner notes that the claim only requires one of the following to meet the claim limitation.)  a server associated with a healthcare facility (Paragraphs [0036] and [0070] discusses the analytics model being used in a variety of fields, including healthcare, on at least one server, construed as a server associated with a healthcare facility.  Paragraph [0020] discusses a machine learning model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to have the deployed model be executed on a server associated with a healthcare facility, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Paragraph [0021]).”

Regarding claim 11, Friedlander does not appear to explicitly disclose wherein automatically removing the model includes instructing the medical device or the server to stop executing the deployed machine learning model.

Grindstaff teaches automatically removing the model includes instructing (Examiner notes that the claim only requires one of the following to meet the claim limitation.) the server to stop executing the deployed model (Paragraphs [0065], [0069] and [0071] discusses automatically retraining and redeploying the model, construed as instructing the server to stop executing the deployed model to retrain.  Paragraph [0020] discusses a machine learning model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include instructions for the server to stop executing the deployed model, in order to allow the “programmable device 100 [to] automatically update estimated model by training with new pre-processed data based on new incoming data (Grindstaff, Paragraph [0076]).”

Regarding claim 12, Friedlander discloses wherein the at least one processing device is further programmed to: 
apply the model to information associated with a third plurality of individuals, the information associated with the third plurality of individuals including the at least one 
based on application of the model, select a subset of the third plurality of individuals as a cohort (Paragraphs [0038-0039] discuss data mining to group patients that have a similar condition or are from a similar hospital to compare to the control cohort and using more than one cluster, construed as including a third plurality of individuals.); 
compare the selected subset of the third plurality of individuals and the second plurality of individuals along the at least one characteristic (Paragraphs [0006], [0030] and [0039] discuss the comparing multiple clusters that share a characteristic.); and 
when the comparison results in a difference between the selected subset of the third plurality of individuals and the second plurality of individuals greater than the threshold (Paragraphs [0039] and [0044] discuss determining if the score based on distance between the two clusters is too far, indicating that the test group is very dissimilar to the cluster prototype, construed as determining if the comparison is greater than the threshold.).
but Friedlander does not appear to explicitly disclose:
wherein the model is a deployed machine learning model, comparing distributions, detecting a bias of the deployed machine learning model based on the comparison; in response to the detected bias, transmitting an alert to a user of the 

Grindstaff teaches using a deployed machine learning model (Paragraph [0020] discusses using a machine learning model.  Paragraphs [0021-0022], [0037] and [0082] discuss using a deployed model and monitoring the accuracy of the model.) and transmitting the alert to the user of the deployed model if the threshold is exceeded.  (Paragraph [0069] discusses the system issuing a security alert to the user if the statistical thresholds are exceeded.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to be a deployed machine learning model and transmitting the alert to the user of the deployed model if the threshold is exceeded, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Grindstaff, Paragraph [0021]).”

Pinto teaches comparing distributions (Paragraphs [0104] and [0209] discusses comparing the distributions.)
detecting bias of the model based on the comparison (Paragraphs [0192-0194] discuss comparing the distributions to detect bias as part of validating the model.  Examiner notes the deployed machine learning model is taught by Grindstaff.);
in response to the detected bias, transmitting an alert to the user of the model (Paragraphs [0049-0050] discuss the user selecting the model, construed as generating an alert.); and

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the comparison in Friedlander to determining and comparing distributions to detect bias, as taught by Pinto, in order to “improve on the model (Pinto, Paragraph [0223])” and provide “consistently successful models that are optimally developed (Pinto, Paragraph [0010]).”

Regarding claim 13, Friedlander discloses wherein the at least one processing device is further programmed to: 
receive information associated with a third plurality of individuals within the cohort, the information associated with the third plurality of individuals including the at least one characteristic of the third plurality of individuals (Paragraphs [0005], [0035], [0038-0039], [0050] and [0058] discuss selecting multiple clusters in which the patients have a common attribute for use in a cluster model and comparing to a control cohort.); 
compare the selected subset and the third plurality of individuals along the at least one characteristic (Paragraphs [0006], [0030] and [0039] discuss the control cohort, construed as the selected subset, being compared to another group that share a characteristic, construed as including the third plurality of individuals.); and 
when the comparison results in a difference between the selected subset and the third plurality of individuals greater than the threshold (Paragraphs [0039] and [0044] discuss determining if the score based on distance between the two clusters is too far, 
but Friedlander does not appear to disclose comparing distributions and transmitting the alert to the user of the deployed machine learning model.

Pinto teaches comparing distributions (Paragraphs [0104] and [0209] discusses comparing the distributions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the comparison in Friedlander to comparing distributions, as taught by Pinto, in order to “improve on the model (Pinto, Paragraph [0223])” and provide “consistently successful models that are optimally developed (Pinto, Paragraph [0010]).”

Grindstaff teaches transmitting the alert to the user of the deployed machine learning model if the threshold is exceeded (Paragraph [0020] discusses using a machine learning model.  Paragraph [0069] discusses the system issuing a security alert to the user if the statistical thresholds are exceeded.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the model of Friedlander to transmit the alert to the user of the deployed model if the threshold is exceeded, as taught by Grindstaff, in order to “automatically monitor accuracy and efficiency of the model (Paragraph [0021]).”2025Attorney Docket No. 317EP.001US01

Claim 14 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 14 is directed a method for automatically assessing a deployed model, whereas claim 1 is directed to a system for automatically assessing a deployed model.

Regarding claim 31, Friedlander does not appear to explicitly disclose wherein transmitting the alert is further based on a comparison of distributions of the selected subset and the second plurality of individuals along at least one additional characteristic.  

Grindstaff teaches transmitting the alert is further based on a comparison of distributions of the selected subset and the second plurality of individuals along at least one additional characteristic (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including when the comparison results between the data sets ).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include transmitting the alert based on an exceeded threshold is exceeded, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Regarding claim 32, Friedlander discloses wherein the at least one processing device is further programmed to: 
compare the selected subset and the second plurality of individuals along at least one additional characteristic (Paragraphs [0006], [0030], [0039] and [0065] discuss the control cohort, construed as the selected subset, being compared to another group that share a characteristic and features or attributes being selected.); 
but Friedlander does not teach:
wherein the distributions are compared; 
determining whether the comparison results in a difference between the selected subset and the second plurality of individuals greater than a second threshold; and 
when the comparison results in a difference between the selected subset and the second plurality of individuals greater than the second threshold, transmit an alert to the user of the deployed machine learning model.

Pinto teaches comparing distributions (Paragraphs [0104] and [0209] discusses comparing the distributions.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the comparison in Friedlander to comparing distributions, as taught by Pinto, in order to “improve on the model (Pinto, Paragraph [0223])” and provide “consistently successful models that are optimally developed (Pinto, Paragraph [0010]).”

Grindstaff teaches that when the comparison results in a difference between the selected subset and the second plurality of individuals greater than a second threshold, transmitting an alert to a user of the deployed model (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including a second threshold.  Paragraph [0020] discusses the model being machine learning based.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include transmitting an alert to the user of the deployed model if a second threshold is exceeded, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Regarding claim 34, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to:  -7-Application No. 16/153,678 Attorney Docket No. 13935.0019-00000 
when the comparison results in a difference between the selected subset and the second plurality of individuals greater than the threshold, transmit a notification to the user of the deployed model.  

Grindstaff teaches that when the comparison results in a difference between the selected subset and the second plurality of individuals greater than the threshold, transmit a notification to a user of the deployed machine learning model (Paragraphs 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include transmitting an alert to the user of the deployed model if a threshold is exceeded, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).”

Claim 35 recites similar limitations as those already addressed in claims 1 and 14, and, as such, is rejected for similar reasons as given above.

Claim 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Grindstaff, Geesaman and Pinto, in further view of Friedlander (U.S. Pub. 2009/0299766 A1) (hereinafter Friedlander II).
Regarding claim 29, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: 
compare ones of the first plurality of individuals not within the selected subset and the second plurality of individuals along the at least one characteristic;

when the comparison results indicates that a difference between the selected subset and the second plurality of individuals is greater than the threshold, transmit a notification to the user of the deployed machine learning model.

Friedlander II teaches:
compare ones of the first plurality of individuals not within the selected subset and the second plurality of individuals along the at least one characteristic (Paragraphs [0166-0167] and [0271] discuss adding a new patient that has diabetes, construed as one characteristic, and comparing the new patient, who is construed as not being part of the selected subset, to other diabetics who have Type I diabetes, a subset of diabetics, and as well as either diabetics who are being treated with insulin, which may be used for a plurality of individuals.); 
determine whether the comparison indicates that a difference between the ones of the first plurality of individuals not within the selected subset and the second plurality of individuals is greater than a threshold (Paragraphs [0134-0135] discuss comparing the results to determine if they exceed a pre-selected value, construed as a threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander by Friedlander II in order to improve “simultaneously, the quality of healthcare [], the probability of medical error decreases Friedlander II, Paragraph [0168]).”

Grindstaff teaches that when the comparison results indicates that a difference between the selected subset and the second plurality of individuals is greater than the threshold, transmit a notification to the user of the deployed machine learning model (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including when the comparison results between the sets of data.  Paragraph [0020] discusses the model being a machine learning model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include transmitting a notification to the user of the deployed model if a threshold is exceeded, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).

Regarding claim 30, Friedlander does not appear to explicitly disclose wherein the at least one processing device is further programmed to: 
receive information associated with representing a third plurality of individuals not within the cohort, the information associated with the third plurality of individuals including the at least one characteristic of the third plurality of individuals; 

and when the comparison results in a difference between the selected subset and the third plurality of individuals greater than the threshold, transmit an alert to the user of the deployed machine learning model.  

Friedlander II teaches:
receiving information associated with representing a third plurality of individuals not within the cohort, the information associated with the third plurality of individuals including the at least one characteristic of the third plurality of individuals (Paragraphs [0166-0167] and [0271] discuss adding a new patient that has diabetes, construed as one characteristic, and comparing the new patient, who is construed as not being part of the selected subset, to other diabetics who have Type I diabetes, a subset of diabetics, and as well as either diabetics who are being treated with insulin, which may be used for a plurality of individuals.  It goes on further to discuss including additional characteristics such as related diseases, construed as data representing a third plurality of individuals labeled as not within the cohort.); and
compare ones of the first plurality of individuals not within the selected subset and the third plurality of individuals along distributions of the at least one characteristic (Paragraphs [0134-0135] and [0173] discuss comparing the cohort results to determine if they exceed a pre-selected value, construed as a threshold.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander by Friedlander II in order to improve Friedlander II, Paragraph [0168]).”

Grindstaff teaches that when the comparison results in a difference between the selected subset and the third plurality of individuals greater than the threshold, transmit an alert to a user of the deployed machine learning fmodel (Paragraphs [0069], [0071] and [0089] discuss issuing an alert to the user when a threshold is exceeded, construed as including when the comparison results between the sets of data.  Paragraph [0020] discusses the model being a machine learning model.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Friedlander to include transmitting an alert to the user of the deployed model if a threshold is exceeded, as taught by Grindstaff, so that the “user may then retrain and redeploy estimated model using an updated dataset or model based on the incoming data to improve accuracy and using data related to ecosystem indicating an updated configuration of ecosystem (Grindstaff, Paragraph [0071]).

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered.
Claim Objections
The previous claim objections have been withdrawn in view of Applicant’s amendments.
Double Patenting Rejection 
The rejection of claim 33 has been withdrawn as the claim has been cancelled.
Rejection Under 35 U.S.C. § 112
The section 112(b) rejection have been withdrawn in response to Applicant’s amendments.  

Rejection Under 35 U.S.C. § 101
Applicant asserts on pages 12-18 of the Remarks that the claims are improperly rejected as being directed to an abstract idea without significantly more.
Examiner notes that the rejection of claims 36 and 37 is withdrawn as it is moot because the claims have been cancelled.  The rejection has also been updated to reflect the amendments.
First, Applicant asserts that the claims are not “directed to” judicially excluded matter
Applicant asserts that the claims “do not recite any mathematical relationships, formulas or calcultions (Remarks, page 13).”  Examiner disagrees with this as the claims determine distributions of individuals, which are then compared to detect a bias (if a threshold is exceeded). 
Applicant asserts that the claims “do not recite any concepts that fall into the three groupings of abstract ideas” and that the claims “do not recite a mental process because the steps are not practically performed in the human mind (Remarks, page 13).”  This argument is moot as Examiner did not group the claims into this category.

Applicant asserts that the instant claims are similar to Example 42 because “even if Applicant’s amended claims recite an abstract idea (which they do not), the amended claims integrate the purported judicial exception into a practical application because they recite elements that provide a specific improvement over prior art systems for detecting a potential bias of a machine learning algorithm and modifying the machine learning algorithm if a bias is detected (Remarks, page 15).”  Examiner maintains the claims do not result in a practical application as the claims are merely using the computer as a tool and do not result in a technical improvement.  The additional elements or combination thereof do not result in a practical application.  
Furthermore, the additional elements are cited a high level of generality with respect to the “machine learning model.” 
Applicant asserts that claims recite “significantly more” than the abstract 
	Regarding Step 2B, Applicant argues that the claims amount to significantly more than the abstract idea because the claims recite additional elements that are not well-understood, routine and conventional (Remarks, page 16). Examiner notes that some of the additional elements discussed under the well-understood, routine and conventional analysis are from dependent claims.  The additional elements found in claim 1, including  “a processing device,” is merely a conventional computer.  Examiner maintains there is 
Furthermore, The Berkheimer memo provides Examiners with four ways to formulate rejections (citation to express statement that demonstrates well-understood, routine and conventional nature of the additional elements, a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II), a citation to a publication, or official notice of the well-understood, routine and conventional nature of the additional elements). Whether something well-known, routine and conventional is not the only factor to be considered when determining whether an invention is directed to significantly more than the abstract idea. “Many of these considerations
overlap, and often more than one consideration is relevant to analysis of an additional element.  Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list (MPEP § 2106.05 (a)(II).” As stated above in the rejection, the Examiner asserts that the instant invention does not amount to more than an instruction to apply the abstract idea using a generic computer. Examiner cites to specific court decisions or MPEP sections to support this assertion, as detailed above, in accordance with the Office’s guidance.
	Therefore, the claims remain rejected under section 101.
Rejection Under 35 U.S.C. § 103


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHELLE L REICHERT/Examiner, Art Unit 3686